

EXHIBIT 10.5
SUMMIT HOTEL PROPERTIES, INC.
Stock Award Agreement
(Service-Based Shares)
This Stock Award Agreement (this “Agreement”), dated the __ day of ____, 2016,
between SUMMIT HOTEL PROPERTIES, INC., a Maryland corporation (the “Company”),
and ___________ (the “Participant”), is made pursuant to the terms of the Summit
Hotel Properties, Inc. 2011 Equity Incentive Plan as amended and restated
effective June 15, 2015 (the “Plan”). All terms that are defined in the Plan and
used herein shall have the same meaning given them in the Plan and the terms
“Termination Without Cause,” “Voluntary Termination for Good Reason” and
“Disability” shall have the meaning given them in the Employment Agreement
between the Company and the Participant effective as of ___________, 20__.
1.Grant of Stock Award. Pursuant to the Plan, on _____, 2016 (the “Date of
Grant”), the Company granted, subject to the terms and conditions of the Plan
and subject further to the terms and conditions set forth in this Agreement, a
Stock Award to the Participant for a total of _______ shares of Common Stock
(the “Stock Award”).
2.    Vesting. Subject to Section 3 of this Agreement, the Participant’s
interest in the shares of Common Stock covered by the Stock Award shall become
vested and non-forfeitable as follows:
(a)    The Participant’s interest in twenty-five percent (25%) of the Shares of
Common Stock covered by the Stock Award shall become vested and non-forfeitable
on _________, 2017.
(b)    The Participant’s interest in an additional twenty-five percent (25%) of
the Shares of Common Stock covered by the Stock Award shall become vested and
non-forfeitable on _________, 2018.
(c)    The Participant’s interest in the remaining fifty percent (50%) of the
Shares of Common Stock covered by the Stock Award shall become vested and
non-forfeitable on ____________, 2019.
3.    Employment Requirement.
(a)    Except as provided in the following paragraphs (b) and (c) of this
Section 3, shares of Common Stock covered by the Stock Award shall become vested
or non-forfeitable under Section 2(a), (b) and (c) only if the Participant
remains in the continuous employ of the Company or an Affiliate from the Date of
Grant until the applicable vesting date set forth in Section 2(a), (b) or (c).
(b)    Paragraph (a) of this Section 3 notwithstanding to the contrary, in the
event of a Change in Control, if the Stock Award is not assumed by, or a
substitute award granted by, the surviving entity in the Change of Control
pursuant to Section 15.02 of the Plan, the Participant’s interest in all of the
shares of Common Stock covered by the Stock Award (if not sooner vested) shall
become vested and non-forfeitable on a Control Change Date, provided the
Participant remains in the continuous employ of the Company or an Affiliate from
the Date of Grant until the Control Change Date.
(c)    Paragraph (a) of this Section 3 notwithstanding to the contrary, the
Participant’s interest in all of the Shares of Common Stock covered by the Stock
Award (if not sooner vested), shall become vested and non-forfeitable on the
date that the Participant’s employment with the Company and its Affiliates ends
on account of the Participant’s death or Disability or on account of a
Termination Without Cause or a Voluntary Termination for Good Reason if the
Participant remains in the continuous employ of the Company of an Affiliate from
the Date of Grant until such date.


1

--------------------------------------------------------------------------------




4.    Forfeiture. Any shares of Common Stock covered by the Stock Award that
have not vested and become non-forfeitable in accordance with Sections 2, 3(b)
or 3(c) of this Agreement shall be forfeited on the date that the Participant’s
employment with the Company and its Affiliates terminates. The Participant shall
have no further right or interest in any shares of Common Stock covered by the
Stock Award that are forfeited in accordance with the preceding sentence.
5.    Transferability. Shares of Common Stock covered by the Stock Award that
have not become vested and non-forfeitable as provided in Sections 2, 3(b) or
3(c) of this Agreement cannot be transferred. Shares of Common Stock covered by
the Stock Award may be transferred, subject to the requirements of applicable
securities laws, after such shares have become vested and non-forfeitable in
accordance with Sections 2, 3(b) or 3(c) of this Agreement.
6.    Stockholder Rights. On and after the Date of Grant and prior to forfeiture
of any shares of Common Stock covered by the Stock Award, the Participant shall
have the right to vote the shares and to receive, free of all restrictions, all
dividends declared and paid on the shares covered by the Stock Award, whether or
not vested. Notwithstanding the preceding sentence, the Company shall retain
custody of the certificates evidencing the shares of Common Stock covered by the
Stock Award until the date such shares have become vested and non-forfeitable,
and the Participant hereby appoints the Company’s President and Secretary as the
Participant’s attorneys-in-fact, with full power of substitution, with the power
to transfer to the Company and cancel any shares of Common Stock covered by the
Stock Award that are forfeited in accordance with Section 4.
7.    No Right to Continued Employment. This Agreement and the grant of the
Stock Award do not give the Participant any rights with respect to continued
employment by the Company or an Affiliate. This Agreement and the grant of the
Stock Award shall not interfere with the right of the Company or an Affiliate to
terminate the Participant’s employment.
8.    Change in Capital Structure. In accordance with the terms of the Plan, the
terms of the Stock Award shall be adjusted as the Committee determines is
equitably required in the event the Company effects one or more stock dividends,
stock split-ups, subdivisions or consolidations of shares or other similar
changes in capitalization.
9.    Governing Law. This Agreement shall be governed by the laws of the State
of Texas (other than any choice-of-law provisions that would require the
application of the laws of a State other than the State of Texas.
10.    Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and this Agreement, the provisions of the
Plan shall govern. All references herein to the Plan shall mean the Plan as in
effect on the Date of Grant.
11.    Participant Bound by Plan. The Participant hereby acknowledges that a
copy of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.
12.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.
[Signature Page Follows.]






2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.




SUMMIT HOTEL PROPERTIES, INC.




By:                    
Name:
Title:






PARTICIPANT




                    



